      Case 1:08-cr-01343-JGK Document 71 Filed 06/16/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
UNITED STATES OF AMERICA

          - against -                           08-cr-1343 (JGK)

JASON CUMMINGS,                                 ORDER

                    Defendant.
────────────────────────────────────
JOHN G. KOELTL, District Judge:

     The defendant, Jason Cummings, has moved for compassionate

release pursuant to 18 U.S.C. § 3582(c)(1)(A). The defendant is

currently serving a 30-month sentence imposed by this Court, six

months of which are to run consecutively to a longer sentence

that the defendant is serving that was imposed in the Eastern

District of Virginia. The defendant is serving his sentence at

FCI Oakdale, and the Government reports that the defendant

currently has COVID-19. The defendant is scheduled to be

released on September 6, 2021. The Government argues that the

defendant has failed to exhaust his administrative remedies in

the Bureau of Prisons, that the defendant could not be released

in any event because of the sentence that was imposed in the

Eastern District of Virginia, and that there is no compelling

reason to release the defendant because he is being treated for

his illness.

     It is plain that the defendant would benefit from the

prompt assistance of counsel. Subject to the defendant’s

agreement, the Court appoints the Federal Defenders to represent
         Case 1:08-cr-01343-JGK Document 71 Filed 06/16/20 Page 2 of 2



the defendant in connection with the application in this Court

under 18 U.S.C. § 3582(c)(1)(A). It would be prudent to exhaust

the administrative process in the Bureau of Prisons promptly. It

is apparent that relief from this Court would in fact be of

assistance to the defendant who could then apply for

compassionate release in the Eastern District of Virginia.

Counsel would be useful in developing the actual medical

condition of the defendant so that the Court could make a

determination as to whether there are in fact extraordinary and

compelling reasons to grant compassionate release to the

defendant. Providing that the defendant agrees to the continuing

representation by the Federal Defenders, the Government should

cooperate in making the defendant’s medical records available to

the Federal Defenders promptly. Chambers will mail a copy of

this order to the defendant.

SO ORDERED.

Dated:      New York, New York
            June 16, 2020               ___ /s/ John G. Koeltl     ____
                                               John G. Koeltl
                                         United States District Judge
